DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I (claims 1-4, and 6-10, drawn to a tetradentate cyclopalladated palladium complex having structure of formula (I) of claim 1, and a device comprising the complex), in the reply filed on 12/29/2020 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “Rx is alkyl, alkoxy, cycloalkyl, … ; Rx is hydrogen, deuterium, alkyl, …” The variable Rx is recited twice, while the limitation of Ry of the formula (I) is not claimed, rendering this claim indefinite.
It is unclear whether Rx is allowed to be hydrogen or not. It is also unclear what the limitation of Ry is.
For the purpose of prosecution, the Examiner interprets the second Rx to be Ry. That is, “Rx is alkyl, alkoxy, cycloalkyl, heterocyclyl, ether, monoalkylamino or dialkylamino, monoarylamino or diarylamino, halogen, or combination thereof;
Ry is hydrogen, deuterium, alkyl, alkoxy, cycloalkyl, heterocyclyl, ether, monoalkylamino or dialkylamino, monoarylamino or diarylamino, halogen or combination thereof.”
Regarding claims 2-4 and 6-10, claims 2-4 and 6-10 are rejected due to the dependency from claim 1.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant recites “Use of the tetradentate cyclopalladated palladium complex, … in organic electroluminescent material.”
It is unclear whether this claim claims 1) a product of organic electroluminescent material comprising the tetradentate cyclopalladated palladium complex, or 2) a method to prepare an organic electroluminescent material, rendering this claim indefinite.
An additional indefiniteness would be added, if this claim claims a method, because there is no specific steps involved in the process of this claim. See MPEP 2173.05(q).
For the purpose of prosecution, the examiner interprets this claim to mean that Applicant claims a product of an organic electroluminescent material comprising the tetradentate cyclopalladated palladium complex comprising trisubstituted pyrazole according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0194616 A1, hereafter Li ‘616).
Regarding claims 1 and 3-4, Li ‘616 discloses a tetradentate cyclopalladated palladium complex having a following structure (“Formula A-2” in [109] as more specific structure of the general structure of “Formula II” in [093]).

    PNG
    media_image1.png
    297
    616
    media_image1.png
    Greyscale
 
Wherein M can be platinum or palladium ([094]); L1 can be 5-membered heterocyclyl or heteroaryl; each of L2-L4 can be independently a substituted or unsubstituted aryl, heteroaryl, or heterocyclyl ([095]); F1 can be a fluorescent lumiphore; F2 can be absent ([096]); A can be O ([097]); each of V1-V4 is coordinated with M and can be independently C or N ([098]); Y1-Y4 a-Rd can be present or absent, and if present Ra-Rd can be independently a substituted or unsubstituted aryl, alkyl, or any conjugate or combination thereof ([100]-[101]); X can be N ([110]); Rx can be present or absent, and if present Rx can be hydrogen or alkyl ([112]). 
The fluorescent lumiphore can be biphenyl substituted by R1l and R2l ([152], 1st structure of the 2nd column of page 26), wherein R11 and R21 can be independently hydrogen or a substituted or unsubstituted alkyl ([159]). 
Li ‘616 exemplifies tetradentate cyclopalladated palladium complexes ([199]-[201]) having following structures (left structure – the 5th compound of page 48, hereafter called “Compound p48-5”; right structure – the 6th compound of page 46, hereafter called “Compound p46-6”).

    PNG
    media_image2.png
    453
    729
    media_image2.png
    Greyscale

The Compound p48-5 of Li ‘616 has hydrogen at the substitution position 4 of the pyridine ring (marked by an arrow in the figure above) which does not read on the limitation of Rx
However, Li ‘616 does teach an alkyl group can be substituted at the substitution position 4 of the pyridine ring (Rd of Formula A-2 in [100]). Furthermore, Li ‘616 exemplifies an alkyl group of t-butyl being substituted at the substitution position 4 of the pyridine ring (Compound p46-6). 
Li ‘616 teaches that both methyl and t-butyl groups are examples of the alkyl group of Rd of Formula A-2 ([044], [100]-[101]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound p48-5 by substituting the hydrogen with a methyl group at the substitution position 4 of the pyridine ring (equivalent to Rx of Applicant’s formula (I)), as taught by Li ‘616.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, substitution of known substituent groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of methyl from the disclosed example alkyl groups would have been one from a finite number of identified, predictable solution with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant compound has the following structure.

    PNG
    media_image3.png
    307
    704
    media_image3.png
    Greyscale

The Complex taught by Li ‘616 has identical structure as the formula (I) of claim 1, wherein Ra and Rb are each alkyl (methyl); Rx is alkyl (methyl); Ry is H; R2 is aryl (phenyl); and R1 and R3 are each H, meeting all the limitations of claim 1.
The Complex taught by Li ‘616, wherein the complex has a structure of 
    PNG
    media_image4.png
    198
    245
    media_image4.png
    Greyscale
, meeting all the limitations of claim 3.
The Complex of Li ‘616 has net charge of zero. Therefore, the complex is electrically neutral, meeting all the limitation of claim 4.
Regarding claims 6-8 and 10, the Complex taught by Li ‘616 reads on all the features of claims 1-4, as outlined above.
Applicant recites “Use of the tetradentate cyclopalladated palladium complex, … in organic electroluminescent material” in claim 6. As outlined above, the limitation of the instant claim 6 is interpreted as “a product of organic electroluminescent material comprising the 
Li ‘616 does not exemplify a specific device comprising the Complex taught by Li ‘616 used as electroluminescent material.
However, Li ‘616 teaches that the compound of the invention can be used as the electroluminescent material (“emitters in organic light emitting diodes” in [007], [084]; an example in [024]) of an organic light-emitting diode (“100” in Fig. 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Complex taught by Li ‘616 by using the compound as the emitter of an organic light emitting diode, as taught by Li ‘001.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, the change of the emitter material of an organic light emitting diode would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The resultant organic light emitting diode comprises the Complex taught by Li ‘616 used as the emitter material of the device, wherein the emitter material is equated with an organic electroluminescent material because the emitter of an organic light emitting diode is luminescent by electricity, meeting all the limitations of claim 6.
The organic light emitting diode taught by Li ‘616 is equated with an optical or electrical-optical device because the device is operated by electricity and emits light. Furthermore, Li ‘616 claim 7.
The optical or electrical-optical device taught by Li ‘616, wherein the device comprises an organic light emitting diode because the device taught by Li ‘616 is an organic light emitting diode, meeting all the limitations of claim 8.
In claim 10, Applicant recites “OLED device”. The OLED stands for organic light emitting diode as defined in the instant specification ([002]).
The optical or electrical-optical device taught by Li ‘616, wherein the luminescent material (“emitter”) in the OLED device comprises the Complex taught by Li ‘616, meeting all the limitations of claim 10. 
Regarding claim 9, the optical or electrical-optical device (“organic light emitting diode”) taught by Li ‘616 reads on all the features of claims 6-8 and 10, as outlined above.
The organic light emitting diode comprises the Complex taught by Li ‘616 as the emitter of the device.
Applicant recites “the complex has 100% of internal quantum efficiency in the device”
The Complex taught by Li ‘616 reads on the claimed limitations above but fails to teach that the complex has 100% of internal quantum efficiency in the device.
It is reasonable to presume that the Complex taught by Li ‘616 has 100% of internal quantum efficiency in the device.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses the phosphorescent multidentate palladium metal complexes can simultaneously utilize the electro-excited singlet and triplet exciton to obtain 100% of internal quantum efficiency in the instant specification ([006]).
The Complex taught by Li ‘616 has identical structure as Applicant’s multidentate palladium metal complex of formula (I) ([008]) and Applicant’s exemplified complex Pd 85 of the instant specification ([014]).
Therefore, the Complex taught by Li ‘616 has 100% of internal quantum efficiency in the device, meeting all the limitations of claim 9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0215001 A1, hereafter Li ‘001) in view of Li et al. (US 20140364605 A1, hereafter Li ‘605).
Regarding claims 1-4, Li ‘001 discloses a tetradentate cyclopalladated palladium complex having a following general structure ([008], hereafter called “General Formula of Li ‘001”) and an exemplified structure as shown below ([011], hereafter called “Example Compound of Li ‘001”).

    PNG
    media_image5.png
    424
    697
    media_image5.png
    Greyscale

In the General formula of Li ‘001, Ar1, Ar2, Ar3, and Ar4 can be an aromatic ring or heterocyclic group comprising an atom X, Y, Z, and W in each ring, respectively; each of X, Y, Z, and W coordinates to M by a linkage group, wherein the linkage groups comprises a carbon, nitrogen, oxygen, or a combination thereof; and M can be platinum or palladium ([008]).
The substituent groups at the substitution position 4 of the pyridine ring and the substitution position 4 of the pyrazole ring do not read on the limitations of the phenyl group (the phenyl ring comprising R1-R3) and the variable Rx of Applicant’s Formula (I) of claim 1.
However, Li ‘001 does teach that Ar1 can be an aromatic ring (a substituted pyridine), and Ar4 can be a heterocyclic group (a substituted pyrazole). In the disclosure of Li ‘001, there is no limitation on the substituents of the aromatic ring and the heterocyclic group ([008] and claim 7). Furthermore, the substituent other than hydrogen is evidenced by the structure of Example Compound of Li ‘001, wherein the heterocyclic group of pyrazole does have alkyl (methyl) substituents. 
Li ‘605 discloses metal complexes comprising tetradentate ligands (“PtON6Me” in [114], “PtON1Me4” in [115]) used for organic light-emitting diodes ([080]-[083]).

    PNG
    media_image6.png
    423
    763
    media_image6.png
    Greyscale

The tetradentate ligand of PtON1 of Li ‘605 has identical structure as the tetradentate ligand of the Example Compound of Li ‘001. 
Li ‘605 teaches that hydrogen and phenyl are known substituent groups at the substitution position 4 of the pyrazole ring of the tetradentate ligand (marked by a dashed circle in the figure above) at the time when the invention was effectively filed. That is, Li ‘605 teaches a limited number of substituents at this position. Therefore, both hydrogen and phenyl were known alternatives as the substituent at that substitution position 4 of the pyrazole ring of the tetradentate ligand.
Li ‘605 further teaches that hydrogen and methyl are known substituent groups at the substitution position 4 of the pyridine ring of the tetradentate ligand (marked by an arrow in the figure above) at the time when the invention was effectively filed. That is, Li ‘605 teaches a limited number of substituents at this position. Therefore, both hydrogen and methyl were known 
Li ‘001 and Li ‘605 are analogous in the field of organometallic complexes comprising tetradentate ligands used for organic light-emitting diodes.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Example Compound of Li ‘001 by substituting the hydrogen at the substitution position 4 of the pyrazole ring (equivalent to the phenyl group comprising R1-R3 of Applicant’s formula (I)) with phenyl and substituting the hydrogen at the substitution position 4 of the pyridine ring (equivalent to Rx of Applicant’s formula (I)) with methyl, as taught by Li ‘605.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, substitution of known substituent groups at the same substitution positions of the known tetradentate ligand structures would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the methyl at the substitution position 4 of the pyridine ring and the phenyl at the substitution position 4 of pyrazole ring would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant compound has the following structure.

    PNG
    media_image7.png
    284
    672
    media_image7.png
    Greyscale

The Complex of Li ‘001 as modified by Li ‘605 has identical structure as the formula (I) of claim 1, wherein Ra and Rb are each alkyl (methyl); Rx is alkyl (methyl); Ry is H; and R1, R2, and R3 are each H, meeting all the limitations of claim 1.
The Complex of Li '001 as modified by Li '605, wherein the 
    PNG
    media_image8.png
    149
    130
    media_image8.png
    Greyscale
 has a structure of 
    PNG
    media_image9.png
    91
    87
    media_image9.png
    Greyscale
, meeting all the limitations of claim 2.
The Complex of Li '001 as modified by Li '605, wherein the complex has a structure of 
    PNG
    media_image10.png
    209
    222
    media_image10.png
    Greyscale
, meeting all the limitations of claim 3
The Complex of Li '001 as modified by Li '605 has net charge of zero. Therefore, the complex is electrically neutral, meeting all the limitation of claim 4.
Regarding claims 6-8 and 10, the Complex of Li '001 as modified by Li '605 reads on all the features of claims 1-4, as outlined above.
Applicant recites “Use of the tetradentate cyclopalladated palladium complex, … in organic electroluminescent material” in claim 6. As outlined above, the limitation of the instant claim 6 is interpreted as “a product of organic electroluminescent material comprising the tetradentate cyclopalladated palladium complex comprising trisubstituted pyrazole according to claim 1.”
Li ‘001 does not exemplify a specific device comprising the Complex of Li '001 as modified by Li '605 used as electroluminescent material.
However, Li teaches that the compound of the invention can be used as the electroluminescent material (“emissive material” in [003]; “can be useful as … emitters in organic light emitting diodes” in [040] and [071]; an example in [022]) of an organic light-emitting diode (“100” in Fig. 4).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Complex of Li '001 as modified by Li '605 by using the compound as the emitter of an organic light emitting diode, as taught by Li ‘001.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, the change of the emitter material of an organic light emitting diode would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the 
The resultant organic light emitting diode comprises the Complex of Li ‘001 as modified by Li ‘605 used as the emitter material of the device, wherein the emitter material is equated with an organic electroluminescent material because the emitter of an organic light emitting diode is luminescent by electricity, meeting all the limitations of claim 6.
The organic light emitting diode of Li ‘001 as modified by Li ‘605 is equated with an optical or electrical-optical device because the device is operated by electricity and emits light. Furthermore, Li ‘001 evidences that an organic light emitting diode (OLED) is an example of the optical and electro-optical devices ([005]), meeting all the limitations of claim 7.
The optical or electrical-optical device of Li ‘001 as modified by Li ‘605, wherein the device comprises an organic light emitting diode because the device of Li ‘001 as modified by Li ‘605 is an organic light emitting diode, meeting all the limitations of claim 8.
In claim 10, Applicant recites “OLED device”. The OLED stands for organic light emitting diode as defined in the instant specification ([002]).
The optical or electrical-optical device of Li ‘001 as modified by Li ‘605, wherein the luminescent material (“emitter”) in the OLED device comprises the Complex of Li ‘001 as modified by Li ‘605, meeting all the limitations of claim 10. 
Regarding claim 9, the optical or electrical-optical device (“organic light emitting diode”) of Li ‘001 as modified by Li ‘605 reads on all the features of claims 6-8 and 10, as outlined above.
The organic light emitting diode comprises the Complex of Li ‘001 as modified by Li ‘605 as the emitter of the device.
Applicant recites “the complex has 100% of internal quantum efficiency in the device”
The Complex of Li ‘001 as modified by Li ‘605 reads on the claimed limitations above but fails to teach that the complex has 100% of internal quantum efficiency in the device.
It is reasonable to presume that the Complex of Li ‘001 as modified by Li ‘605 has 100% of internal quantum efficiency in the device.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses the phosphorescent multidentate palladium metal complexes can simultaneously utilize the electro-excited singlet and triplet exciton to obtain 100% of internal quantum efficiency in the instant specification ([006]).
The Complex of Li ‘001 as modified by Li ‘605 has identical structure as Applicant’s multidentate palladium metal complex of formula (I) ([008]) and Applicant’s exemplified complex Pd 1 of the instant specification ([014]).
Therefore, the Complex of Li ‘001 as modified by Li ‘605 has 100% of internal quantum efficiency in the device, meeting all the limitations of claim 9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786